              Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

 SUZETTE GRILLOT,

                        Plaintiff,
 v.
                                                       Case No. CIV-19-241-F
 (1) STATE OF OKLAHOMA ex rel.
 (UNIVERSITY OF OKLAHOMA
 BOARD OF REGENT);

 (2) JAMES L. GALLOGLY, (in his
 individual and official capacities)
 PRESIDENT, UNIVERSITY OF
 OKLAHOMA;

 and,

 (3) JON KYLE HARPER, (in his
 individual and official capacities)
 SENIOR VICE PRESIDENT AND
 PROVOST, UNIVERSITY OF
 OKLAHOMA.

                        Defendants.

                      MOTION TO DISMISS OF DEFENDANTS
                   JAMES L. GALLOGLY AND JON KYLE HARPER

        Defendants, Former President James L. Gallogly (“Former President Gallogly”) and

Senior Vice President and Provost Jon Kyle Harper (“Provost Harper”), respectfully

request the Court dismiss Plaintiff’s claim for tortious interference of business relations

pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6), on two grounds:

        (i)      Plaintiff’s sole remedy for the tortious interference of business relations

claim lies under the Oklahoma Governmental Tort Claims Act, Okla. Stat. tit. 51, § 151, et
          Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 2 of 10



seq. Under the act, state employees like Former President Gallogly and Provost Harper are

immune from liability.

       (ii)   Plaintiff also fails to state a claim for tortious interference with business

relations because an organization (or its officers who act on its own behalf) cannot interfere

with its own business relationship and/or contract.

                                      INTRODUCTION

       Plaintiff held the positions of Dean of the David L. Boren College of International

Studies (“CIS”) and Vice Provost of International Programs at the University of Oklahoma.

The University removed Plaintiff from these positions due to her insubordination and

consistent disagreement with Plaintiff’s superiors as to the future of certain international

programs. Specifically, Plaintiff failed to comply with a request to facilitate a

management plan in relation to the closure of OU Rio and contravened explicit

instructions regarding the dissemination of the management plan and other information

regarding funding cuts to the CIS to the public. The University could not retain Plaintiff

in a management position as dean and provost when she opposed the University’s

managerial decisions and policies.

       In her Complaint, Plaintiff alleges “Defendant Gallogly is President of the

University of Oklahoma, reports to the Board of Regents, is chief executive official of the

University, responsible for all administrative actions.” [Complaint, Doc. No. 1, ¶ 10

(emphasis added).] Plaintiff also alleges “Defendant Jon Kyle Harper is Senior Vice

President and Provost, who reports directly to Defendant Gallogly and who was the direct

supervisor of Plaintiff Grillot during the time of relevant events.” [Complaint, Doc. No. 1,

                                              2
          Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 3 of 10



¶ 11.] Plaintiff contends she had dual reporting responsibilities to Former President

Gallogly and Provost Harper. [Complaint, Doc. No. 1, ¶ 14.]

       Plaintiff contends Former President Gallogly and Provost Harper “tortiously

interfered with her business opportunities and contracts by retaliating against her and

punishing her for her constitutionally protected conduct, as well as her gender.”

[Complaint, Doc. No. 1, ¶ 71.] The “business opportunities and contracts” Plaintiff refers

to are (1) dismissal from the position of Dean of the College of International Studies, (2)

dismissal from the position of Vice Provost of International Programs, (3) removal from

position associated with the President’s Community Scholars program, and (4) removal

from position of William J. Crowe, Jr. Chair in Geopolitics in the Department of

International and Area Studies. [Complaint, Doc. No. 1, ¶ 26.]        Plaintiff specifically

alleges Provost Harper—Plaintiff’s direct supervisor—dismissed her from these positions.

[Complaint, Doc. No. 1, ¶ 51.]

       Plaintiff’s allegations that Former President Gallogly and Provost Harper interfered

with her positions at the University fail to state a claim upon which relief can be granted.

At all times relevant to the acts complained of in the Complaint, Former President Gallogly

and Provost Harper were acting as Plaintiff’s supervisors within the course and scope of

their employment with the University. Accordingly, Former President Gallogly and

Provost Harper are immune from tort liability pursuant to the Oklahoma Governmental

Tort Claims Act, Okla. Stat. tit. 51, § 151, et seq. (“OGTCA”); they cannot be sued. Even

aside from the OGTCA, Plaintiff’s claim of interference is not viable under extant



                                             3
          Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 4 of 10



Oklahoma law. This Court should dismiss Plaintiff’s claim for tortious interference of

business relations against Former President Gallogly and Provost Harper.

                             ARGUMENTS AND AUTHORITIES

I.     FORMER PRESIDENT GALLOGLY AND PROVOST HARPER ARE
       IMMUNE FROM LIABILITY AND CANNOT BE SUED FOR THE
       TORTIOUS INTERFERENCE CLAIM.

       It is well-established that the OGTCA is the exclusive remedy for an injured plaintiff

to recover against a State governmental entity (or its employee) in tort. See Okla. Stat. tit.

51, § 153(B) (“[T]he liability of the state or political subdivision under this act shall be

exclusive and in place of all other liability of the state, a political subdivision or employee

at common law or otherwise.”); see Tuffy’s Inc. v. City of Okla. City, 2009 OK 4, ¶ 7, 212

P.3d 1158, 1163; Fuller v. Odom, 1987 OK 64, ¶ 4, 741 P.2d 449, 452; Curtis v. Bd. Of

Educ., 1995 OK 119, ¶ 4, 914 P.2d 656, 658; Duncan v. City of Nichols Hills, 196 OK 16,

¶14, 13 P.2d 1303, 1307. Pursuant to § 152.1(A) of the OGTCA:

       The State of Oklahoma does hereby adopt the doctrine of sovereign
       immunity. The state, its political subdivisions, and all of their employees
       acting within the scope of their employment, whether performing
       governmental or proprietary functions, shall be immune from liability for
       torts.

Okla. Stat. tit. 51, § 152.1(A) (emphasis added).

       The immunity of state employees is absolute. See State v. Burris, 1995 OK 42, 894

P.2d 1122. The blackletter of § 152.1 sets up two requisites for absolute immunity: (1) an

employee (2) acting within the scope of their employment. Because Former President

Gallogly and Provost Harper meet both requirements, they are immune from Plaintiff’s tort

claim and cannot be sued.

                                              4
          Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 5 of 10



       “Scope of employment” is defined as performance by an employee acting in good

faith within the duties of his office or employment or of tasks lawfully assigned by a

competent authority. Tuffy’s Inc., 2009 OK 4, ¶ 8, 212 P.3d at 1163 (citing Okla. Stat. tit.

51, § 152(12)). An employee of the state is relieved from private liability for tortious

conduct committed within the scope of employment. See id. (citing Pellegrino v. State, 2003

OK 2, ¶ 4, 63 P.3d 535; Martin v. Johnson, 1998 OK 127, 975 P.2d 889). “If an employee

acts in bad faith and contrary to the interests of the employer . . . the employee may be

considered to be acting outside the scope of his employment.” Wilson v. City of Tulsa,

2004 OK CIV APP 44, ¶ 17, 91 P.3d 673, 678-79 (emphasis in original) (quoting Martin,

1998 OK 127, ¶ 32, 975 P.2d at 896-97). The tort of tortious interference with a contract

or business relationship requires a showing of bad faith. Id. at 1166. Therefore, Plaintiff

must show that Former President Gallogly and Provost Harper were acting outside the

scope of their employment with the University.

       However, even acting in violation of the government agency’s policies or contracts

does not necessarily take an employee outside the scope of employment. Id. Like the

present situation, Martin v. Johnson involved a claim of tortious interference against a

school district and supervisor under the OGTCA. The Martin Court issued the following

warning in regard to pleading a tortious interference claim against school officials:

       [C]haracterizing an employee’s conduct as contrary to the interests of the
       employer cannot be based merely upon the employee’s interference with the
       contract. Every breach of contract does not give rise to a claim of tortious
       interference with contract merely because an employee or agent of a party to
       the contract was involved in the breach. An allegation that a breach of
       contract occurred and was effectuated by an employee of the School District,
       does not, by itself, show a tortious breach of contract. . . . The interference

                                             5
          Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 6 of 10



       with contract tort is not designed to protect against an employee acting in
       good faith but using poor business judgment. Acting in good faith and using
       poor business judgment are not mutually exclusive.

975 P.2d at 897 (internal citations omitted). Even assuming arguendo Former President

Gallogly and Provost Harper exhibited poor business judgment in relation to Plaintiff’s

dismissal from certain positions at the University, this is not enough to create liability. “An

employee’s act is within the scope if it is incident to some service being performed for the

employer or arises out of an emotional response to actions being taken for the employer.”

Nail v. City of Henryetta, 1996 OK 12, ¶11, 911 P.2d 914, 918.

       Considering this standard, Plaintiff has not sufficiently alleged facts which tend to

show that Former President Gallogly and Provost Harper were in any way acting outside

the scope of their employment. In fact, the allegations in Plaintiff’s Complaint speak more

to the University delegating authority to Defendants, thus bringing Former President

Gallogly and Provost Harper clearly within the immunity granted by the Act.

       Plaintiff’s complaints center around being removed from certain positions at the

University. From a practical and legal standpoint, Former President Gallogly and Provost

Harper cannot influence decisions regarding employment extended by the University.

Rather, it is only through their capacity as President and Provost—and Plaintiff’s alleged

supervisors—that the actions complained of by Plaintiff are even possible. The acts of

Former President Gallogly and Provost Harper in relation to Plaintiff were further ratified

by the University’s Board of Regents when they approved such actions. The ratification

of the actions of Former President Gallogly and Provost Harper establishes prima facie that



                                              6
         Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 7 of 10



they acted within the scope of their employment. See Shephard v. CompSource Okla.,

2009 OK 25, ¶22, 209 P.3d 288, 294.

      The President and Provost are required to perform certain discretionary acts

necessary to the functioning of their positions and the performance of their duties. The

very purpose of state sovereign immunity is to spare state employees such as them from

unwarranted liability and the unwarranted demands customarily imposed upon those

defending a lawsuit. Accordingly, this Court should dismiss Plaintiff’s claim for tortious

interference of business relations against Former President Gallogly and Provost Harper.

II.   PLAINTIFF’S CLAIM FOR TORTIOUS INTERFERENCE OF BUSINESS
      RELATIONS IS NOT VIABLE.

      Plaintiff’s claim that Former President Gallogly and Provost Harper “tortuously

interfered” with business opportunities and contracts is not viable under Oklahoma law and

should be dismissed. It is well established that a claim for wrongful interference is not

viable where an individual, such as an employee, acts in a representative capacity for a

party to the relationship. See Brown v. State Farm Fire & Casualty Co., 2002 OK CIV APP

107, ¶ 20, 58 P.3d 217, 223 (citations omitted); Ray v. Am. Nat’l Bank & Trust Co. of

Sapulpa, 1994 OK 100, ¶ 15, 894 P.2d 1056, 1060; see also U.S. Bank, N.A. v. Alexander,

2012 OK 43, ¶ 123 n. 12, 280 P.3d 936, 942 n. 12; and Okla. Stat. tit 70, § 3305(c) & (d)

(“The Board of Regents is authorized to enter into contracts and to authorize officials of

the University to act on its behalf in carrying out the powers conferred upon it.”). Here,

Former President Gallogly and Provost Harper were only acting in their representative




                                            7
          Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 8 of 10



capacity for the University, a party to all business opportunities and contracts Plaintiff

alleges Former President Gallogly and Provost Harper interfered with.

       Second, an employee can only be subjected to liability for a tortious interference

claim if he acts outside the scope of authority. See, e.g., Brown, ¶ 20, 58 P.3d at 223. As

set forth supra, in Argument I, Plaintiff’s allegations are insufficient to remove Former

President Gallogly and Provost Harper from the scope of their authority delegated by the

University. The conduct of Former President Gallogly and Provost Harper furthered the

interests of the University, and their conduct is not independently actionable. Plaintiff

cannot meet the pleading requirements for her claim. See Mason v. Okla. Turnpike Auth.,

115 F.3d 1442, 1453-54 (10th Cir. 1997).

                                        CONCLUSION

       Plaintiff’s claim for tortious interference is an end-run around the procedural

fundamentals of the OGTCA, and she improperly attempts to sue Former President

Gallogly and Provost Harper. Since both University employees were acting within the

scope of their employment as defined in the OGTCA, Former President Gallogly and

Provost Harper are immune from liability and cannot be sued.

       Separate from the statutory requirements of the OGTCA, Plaintiff’s claim is still

lacking. Plaintiff’s claim for tortious interference of business relations is not viable, since

both Former President Gallogly and Provost Harper, at all times, were agents of the

University, a party to Plaintiff’s alleged contract or business opportunity. For these

reasons, Plaintiff’s claim for tortious interference against Former President Gallogly and

Provost Harper must be dismissed.

                                              8
Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 9 of 10



                           Respectfully submitted,


                           s/ Rachel M. Rogers
                           Heidi J. Long, OBA No. 17667
                           Rachel M. Rogers, OBA No. 22626
                           Office of Legal Counsel
                           University of Oklahoma
                           660 Parrington Oval, Suite 213
                           Norman, Oklahoma 73019
                           Telephone: (405) 325-4124
                           Facsimile: (405) 325-7681
                           Email: hlong@ou.edu
                           Email: rrogers@ou.edu

                           Anton J. Rupert, OBA No. 7827
                           Geren T. Steiner, OBA No. 18845
                           Rupert Steiner & Free, PLLC
                           14001 Quail Springs Parkway
                           Oklahoma City, OK 73134
                           Telephone: (405) 607-1494
                           Facsimile: (405) 607-1450
                           Email: Tony@RSFokc.com
                           Email: Geren@RSFokc.com

                           Attorneys for Defendants, the State of
                           Oklahoma ex rel. Board of Regents of
                           the University of Oklahoma, James L.
                           Gallogly, and Jon Kyle Harper




                             9
         Case 5:19-cv-00241-F Document 10 Filed 06/21/19 Page 10 of 10



                           CERTIFICATE OF SERVICE
       I hereby certify that on June 21, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF system for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

Rand C. Eddy
Mulinix Goerke & Meyer, PLLC
210 Park Avenue, Suite 3030
Oklahoma City, OK 73102

Attorney for Plaintiff

                                        s/ Rachel M. Rogers




                                          10
